IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                             February 19, 2008
                               No. 07-10878
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

RAMON DEL CAMPO

                                          Plaintiff-Appellant

v.

DCS SANITATION MANAGEMENT INC

                                          Defendant-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:07-CV-114


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Plaintiff-Appellant Ramon Del Campo has applied for leave to proceed in
forma pauperis (IFP) in this interlocutory appeal from the denial of his motion
for appointment of counsel in the district court. Del Campo seeks appointment
of counsel on appeal. Del Campo has shown no exceptional circumstances that
warrant an appointment. Del Campo’s motion for appointment of counsel on
appeal is denied.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10878

      “Under 28 U.S.C. § 1915(a), a federal court may refuse to certify an appeal
for in forma pauperis status if it is not taken in good faith.” Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983). Del Campo’s IFP motion is construed as a
challenge of the certification decision. See Baugh v. Taylor, 117 F.3d 197, 202
(5th Cir. 1997). The court’s inquiry into whether the appeal is taken in good
faith “is limited to whether the appeal involves legal points arguable on their
merits (and therefore not frivolous).” Id. at 220 (quotation marks omitted). Del
Campo provides no legal argument to show that the district court erred in
denying his motion for appointment of counsel.
      The motion for leave to proceed IFP on appeal is denied. Del Campo’s
appeal is without arguable merit, and is dismissed as frivolous. See 5TH CIR.
R. 42.2; Howard, 707 F.2d at 219-20 (5th Cir. 1983).


      APPOINTMENT OF COUNSEL DENIED; IFP DENIED; APPEAL
DISMISSED.




                                        2